       Case 1:17-cv-01344-LMM Document 102 Filed 01/13/19 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 NOORANI TRADING, INC.,                         )
                                                )
                                                )   Civil Action No. 1:17-cv-01344-LMM
        Plaintiff,                              )
                                                )
        v.                                      )
                                                )       Jury Trial Demanded0
                                                )
 AB INTERNATIONAL, LLC, et al.,
                                                )
                                                )
        Defendants.


             AB INTERNATIONAL’S MOTION TO JOIN ADDITIONAL
                  PARTIES AS COUNTERCLAIM DEFENDANTS

      COMES NOW AB International, LLC, one of the Defendants in the above-

styled action, and respectfully moves the Court to join as additional parties, Nadia

Changani, Zain Changani and Zoya Changani, as Counterclaim Defendants herein.

Nadia Changani, Zain Changani and Zoya Changani are the officers and

shareholders of the tortfeasor Noorani Trading, Inc., as set forth in the attached

Certificate of Interested Persons. See Exhibit J.


      The Certificate of Interested Persons also identifies (1) “Inventions Unlimited

LLC” (in which the members are Nadia Changani, Zoya Changani, and Zain

Changani), and (2) “Changani LLC” (in which the members are Nadia Changani and

Amin Changani) as having a financial or other interest in this case or who would be


                                          1
       Case 1:17-cv-01344-LMM Document 102 Filed 01/13/19 Page 2 of 9




significantly impacted by the results thereof. However, at this time, and without

further discovery the extent of tortious, concerted, and/or conspiratorial conduct by

these admittedly related entities cannot be presently quantified. Accordingly, AB

International would respectfully seek the right subsequently to join these entities as

Counterclaim Defendants, if discovery were to show that this would be warranted.


      I.     The Changani Officers/Shareholders Have Driven the Tortious
             Conduct Set Forth in the Counterclaims

      This motion seeks to join Nadia Changani, Zain Changani and Zoya

Changani, as Counterclaim Defendants herein pursuant to Fed. R. Civ. P. 20(a),

holding them jointly and severally liable with Noorani (collectively sometimes “the

Counterclaim Defendants”) for their tortious conduct and the injuries caused thereby

to AB International.


      As set forth in the Counterclaims, Nadia Changani, Zain Changani and Zoya

Changani, are the corporate officers of Noorani, which is a close corporation wherein

the shareholders are also Nadia Changani, Zain Changani and Zoya Changani.


      201. Noorani Trading Inc., Nadia Changani, Zain Changani and Zoya
      Changani are collectively referred to herein as “the individual Noorani
      Counter-Defendants” or “the Changani officers/shareholders”.

      202. The individual Noorani Counter-Defendants, as the officers and
      shareholders of Noorani (i) have engaged in and developed a pattern,
      framework and conspiracy to injure AB International; (ii) have a
      financial interest in Noorani Trading; (iii) intend to profit personally,


                                          2
       Case 1:17-cv-01344-LMM Document 102 Filed 01/13/19 Page 3 of 9




      individually and collectively therefore; (iv) dominate and completely
      control the affairs of Noorani Trading Inc., and (v) have personally,
      individually and collectively directed the tortious conduct of Noorani
      Trading set forth herein.

      203. Because the individual Noorani Counter-Defendants directly
      control the business activities of Noorani Trading, personally
      participate therein, and have complete knowledge thereof, and because
      the Noorani Counter-Defendants willfully caused, or, in the alternative,
      acted recklessly in causing Noorani Trading to engage in the conduct
      complained of herein, each of The Noorani Counter-Defendants is to
      be deemed jointly and severally liable for each cause of action asserted
      herein.

      204. If one of the Noorani Counter-Defendants avoids liability, it
      would afford all other Noorani Counter-Defendant(s) a means for
      continuing their tortious conduct.

Accordingly, it is clear that there is no one else that could have directed the tortious

conduct that is pleaded in the Counterclaims.


             II.    Liability of Corporate Officers for Tortious Conduct.


      Joinder of the Changani officers/shareholders is proper under Rule 20(a) of

the Federal Rules of Civil Procedure. As the individuals directing the tortious actions

of Noorani at issue in this case, the Changani officers qua agents are subject to the

jurisdiction and venue of this Court for the same reasons as is Noorani, the principal.

Thus, leave should be granted to join Nadia Changani, Zain Changani and Zoya

Changani as Counter Defendants to the Counterclaims hereof.




                                           3
       Case 1:17-cv-01344-LMM Document 102 Filed 01/13/19 Page 4 of 9




             III.   The Prevailing Legal Standards.

      "[A] corporate officer who takes part in the commission of a tort committed

by the corporation is personally liable therefor." Almond v. McCranie, 643 S.E.2d

535, 537 (Ga. Ct. App. 2007).


      "[A] corporate officer who directs, controls, ratifies, participates in, or is the

moving force behind the infringing activity, is personally liable for such

infringement without regard to piercing the corporate veil." Babbit Elecs., Inc. v.

Dynascan Corp., 38 F.3d 1161, 1184 (11th Cir. 1994) (per curiam).

      Further, "An individual, including a corporate officer, who has the ability to

supervise infringing activity and has a financial interest in that activity, or who

personally participates in that activity is personally liable for the infringement." S.

Bell Tel & Tel. v. Assoc. Tel. Dir. Publishers, 756 F.2d 801, 811 (11th Cir. 1985).


      Rule 13(h) of the Federal Rules of Civil Procedure provides for the joinder

of additional parties to a counterclaim other than those parties to the original

action, in accordance with the provisions of Rule 20.


      Rule 20(a)(2) FRCP specifically provides for joinder when “any right to relief

is asserted against them jointly, severally, or in the alternative with respect to or



                                           4
        Case 1:17-cv-01344-LMM Document 102 Filed 01/13/19 Page 5 of 9




arising out of the same transaction, occurrence, or series of transactions or

occurrences; and any question of law or fact common to all [counter] defendants will

arise in the action.”


      The purpose of Rule 20 FRCP is to promote trial convenience and expedite

the resolution of disputes, thereby eliminating unnecessary lawsuits. Alexander v.

Fulton, 207 F.3d 1303, 1323 (11th Cir.2000) (citing Mosley v. Gen. Motors

Corp., 497 F.2d 1330, 1332 (8th Cir.1974)), overruled on other grounds, 338 F.3d

1304, 1328 (11th Cir.2003). To this end, courts should seek the broadest possible

scope of an action consistent with fairness to the parties. Id. (citing United Mine

Workers v. Gibbs, 383 U.S. 715, 724, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966)).


      Under Rule 21, "[o]n motion or on its own, the court may at any time, on

just terms, add or drop a party."


             IV.    The Specific Tortious Conduct Alleged Against the Noorani
                    Counter Defendants.

      As set forth in more detail in the Counterclaim,


      211. More specifically, the Noorani Counter-Defendants have made
      statements to the trade, as exemplified by written and/or oral
      communications, which written and/or oral communications are
      libelous, per se and contain false and misleading statements – all for the
      express purpose of the tortious misappropriation of the business
      properties of another based upon known falsehood.



                                          5
 Case 1:17-cv-01344-LMM Document 102 Filed 01/13/19 Page 6 of 9




212. One example is set forth on the attached letter of Chicago Import
Inc.:




                                      ***


                                  6
 Case 1:17-cv-01344-LMM Document 102 Filed 01/13/19 Page 7 of 9




217. As alleged above, the Noorani Counter-Defendants have made
false and disparaging statements to entities and individuals throughout
the relevant products industry, and specifically that AB International is
supposedly not lawfully entitled to sell its products, while all the time
the Noorani Counter-Defendants have been aware that there is no
confusion as to source of origin with AB’s BLUNTLIFE incense and
air freshener products.

                                  ***

      228. Specifically, the Noorani Counter-Defendants has
advertised its products while wrongfully claiming that Plaintiffs
Supplement Center et al. do not have the lawful right to sell their
products, and specifically that Plaintiffs’ products include
characteristics that would violate the Court’s Preliminary Injunction,
such and with the direct implication and misleading intent that those
who purchase this competing product will also be sued by the Noorani
Counter-Defendants all the while when Noorani et al. indisputably
know these assertions are false and/ or misleading. the Noorani
Counter-Defendants al. willfully and repeatedly continue to cease from
this unlawful course of conduct, to the continuing and extreme
detriment of Plaintiffs.

                                       ***

248. Antitrust Injury, Standing and Damages. The Counterclaim
Defendants’ attempts and threats of enforcing baseless claims through
the courts are anticompetitive. AB International and the marketplace
have been damaged by The Noorani Counter-Defendants
anticompetitive acts. The Noorani Counter-Defendants attempted
monopolization has injured AB International, as The Noorani Counter-
Defendants are attempting to exclude the AB International from the
relevant submarket. And Ab International has been forced to incur the
expense of defending The Noorani Counter-Defendants’ baseless
“Green” Packaging claims, and in responding to threats to sue their
customers, and further to respond in futuro to and to refute false and
misleading statements made to members of the purchasing public in
reference to the present litigation As exemplified in the Noorani
Counter-Defendants’ filing and maintenance of the Second Amended
Complaint. Accordingly, AB International is entitled to its actual


                                   7
       Case 1:17-cv-01344-LMM Document 102 Filed 01/13/19 Page 8 of 9




      damages, trebled, to attorney’s fees under 15 U.S.C. § 15, and to
      injunctive relief to enjoin the Noorani Counter-Defendants unlawful
      practices under 15 U.S.C. § 26.
                                        ***
      253. The Anti-Trust Violation. The Counterclaim-Defendant’s
      objectively baseless trade dress claims in this lawsuit and, on
      information and belief the threats to sue other persons for using the
      color green in packaging for incense and /or air freshener products, and
      engaging in contracts, combinations and/or conspiracies to refuse to
      deal in AB International’s products violates Section 2 of the Sherman
      Act.

      254. Unreasonable Restraint on Trade. The Noorani Counter-
      Defendants are aware has admitted in the Second Amended Complaint
      hereof that it has economic market power in the relevant market, and
      accordingly is judicially estopped to deny same. The sham litigation
      and threats of litigation of the Noorani Counter-Defendants are aware
      in an attempt to extend its market power through over-extending the
      reach of the alleged trade dress and its contracts, combinations and
      conspiracies comprising concerted refusals to deal in AB International
      products are in violation of Section 2 of the Sherman Act.



                                     CONCLUSION


      For all of the above-stated reasons, AB International respectfully requests that

the Court grant its motion to add Nadia Changani, Zain Changani and Zoya

Changani as Defendants-in-Counterclaim, in order that the individuals controlling

the actions of Noorani Trading, Inc. may be joined, and thus will be subject to any

Judgment rendered by this Court.




                                          8
       Case 1:17-cv-01344-LMM Document 102 Filed 01/13/19 Page 9 of 9




                          Respectfully submitted this 13th day of January, 2019,

                                              /s/ Robert M. Ward
                                              Robert M. Ward
                                              (Georgia Bar 775401)
                                              3455 Peachtree Road NE, 5th Floor
                                              Atlanta, GA 30326
                                              Telephone: (404) 606-6480
                                              rward@bmwiplaw.com

                                        Attorney for Defendants/Counterclaimant


                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was electronically filed

with the Court’s CM/ECF. Notice of this filing will be sent to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.

                                                     /s/ RM Ward

                                        Attorney for Defendants/Counterclaimant




                                          9
